Case: 13-40205   Document: 00512787060       Page: 1   Date Filed: 09/30/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                   No. 13-40205
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
UNITES STATES OF AMERICA,                                       September 30, 2014

            Plaintiff - Appellee                                   Lyle W. Cayce
                                                                        Clerk
v.

FRANCISCO MORENO-TORRES,

            Defendant - Appellant



                Appeal from the United States District Court
                     for the Southern District of Texas


Before KING, GRAVES, and HIGGINSON, Circuit Judges.
HIGGINSON, Circuit Judge:
      Francisco Moreno-Torres pleaded guilty to possession of marijuana with
intent to distribute and was sentenced to a prison term of 76 months. The
attorney appointed to represent Moreno-Torres moved on appeal for leave to
withdraw and filed a brief and a supplemental brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Before reaching the merits of counsel’s
motion, we will consider whether Moreno-Torres received adequate notice of
that motion and of his right to respond.
      Both of defense counsel’s briefs included a certificate of service with the
following statement: “[A] hard copy will be served . . . upon Francisco Moreno-
Torres.” However, the record reflects that Moreno-Torres does not speak or
understand English. Counsel did not indicate whether he conveyed to Moreno-
    Case: 13-40205     Document: 00512787060      Page: 2    Date Filed: 09/30/2014



                                   No. 13-40205
Torres, in a language Moreno-Torres understands, either the substance of the
Anders brief or his right under Anders to respond to the brief. See Anders, 386
U.S. at 744.
      The court invited Deborah Pearce, former president of the Fifth Circuit
Bar Association, to submit an amicus brief regarding what the court should do
under these circumstances. Consistent with caselaw and court rules elsewhere,
Pearce recommended, inter alia, that the court direct counsel to file an
amended certificate of service indicating that he communicated to Moreno-
Torres, in a language Moreno-Torres understands, both the substance of the
Anders brief and his rights pursuant to Anders, including the right to file a pro
se response to the Anders brief.
      The record on appeal then reflects that counsel filed an affidavit stating
that: (1) he had communicated to Moreno-Torres by telephone, through an
interpreter, both the substance of his Anders brief and Moreno-Torres’s rights
under Anders; (2) he had advised Moreno-Torres that Moreno-Torres had a
right to retain other counsel or act pro se, and that the filing of the Anders brief
would likely result in the dismissal of the appeal and the affirmance of Moreno-
Torres’s conviction; and (3) he had complied with all obligations that the
Second Circuit imposes on lawyers who file Anders briefs. See United States v.
Leyba, 379 F.3d 53, 55-56 (2d Cir. 2004). Counsel also submitted an affidavit
by an interpreter, who swore that she communicated in Spanish to Moreno-
Torres the advice that counsel discussed in his affidavit.
      We commend these supplemental clarifications confirming that Moreno-
Torres received due process. The Supreme Court has held that “[a]n
elementary and fundamental requirement of due process in any proceeding
which is to be accorded finality is notice reasonably calculated, under all the
circumstances, to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.” Mullane v. Cent.
                                         2
     Case: 13-40205       Document: 00512787060         Page: 3     Date Filed: 09/30/2014



                                       No. 13-40205
Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Applying Mullane, the
Second Circuit has held that due process requires a lawyer who knows his
client does not speak English to “make reasonable efforts” to convey the
following information about his Anders brief to his client in a language that
the client understands: (1) the substance of the brief; (2) the client’s right to
oppose it or seek new counsel; and (3) the likelihood that the brief could result
in dismissal of the appeal. Leyba, 379 F.3d at 55-56. Specifically, and applying
Mullane, the Second Circuit held:
       [W]here counsel moves to withdraw under Anders, due process
       requires that a defendant whom counsel knows does not speak
       English is entitled to more than a written statement in English of
       his rights. At a minimum, counsel should make reasonable efforts
       to contact the defendant in person or by telephone, with the aid of
       an interpreter if necessary, to explain to the defendant the
       substance of counsel’s Anders brief, the defendant’s right to oppose
       it or seek new counsel, and the likelihood that the brief could result
       in dismissal of the appeal. Of course, written notice of the
       foregoing, in a language understood by the client, would also
       suffice.
Id. 1 Because counsel communicated to Moreno-Torres, in a language Moreno-
Torres understands, the substance of the Anders brief and Moreno-Torres’s
rights under Anders, this case no longer implicates due process concerns.
       In light of the foregoing, we have reviewed counsel’s briefs and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is


       1See also United States v. Barocio-Mendez, 547 F. App’x 910, 912 n.2 (10th Cir. 2013)
(commending counsel for providing the defendant with a written translation of the substance
of the Anders brief); U.S. Court of Appeals for the Fourth Circuit, Certificate of Service of
Anders Brief on Defendant, http://www.ca4.uscourts.gov/docs/pdfs/certificate-of-service-of-
anders-brief.pdf (requiring a lawyer whose client had an interpreter in the district court to
check a box stating that the client received translated information about the substance of the
Anders brief and his right to file a pro se brief).
                                              3
    Case: 13-40205      Document: 00512787060   Page: 4   Date Filed: 09/30/2014



                                 No. 13-40205
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       4